Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  replace “at” with “are” so claim reads “wherein the outlet ends are located at the bottom of the tank” .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “as recited in claim 6, the main combustion chamber…” is missing “wherein” transition phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenn (US Patent No. 5365887).
[AltContent: textbox (Fenn: Figure 6)]
    PNG
    media_image1.png
    659
    487
    media_image1.png
    Greyscale
Regarding Claim 1, Fenn teaches a boiler (10, Figure 1 and 6) comprising: a tank (12) ; a gas circuit (Figure 6) including a main combustion chamber (64) in the tank (12) and branch tubes (24) in the tank (12) extending off of the main combustion chamber (64); and a water circuit (Figure 6) fluidly isolated from the gas circuit (Figure 6) and including a first manifold (14) and water tubes (18) extending 
Regarding claim 4, as applied to claim 1, Fenn further teaches further comprising fins (22) disposed inside of the branch tubes (24, Figure 3).
Regarding claim 5, as applied to claim 1, Fenn further teaches wherein the first manifold (14) is outside of the tank (10, Figure 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1, 2, 3, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Arnold (US Publication No. 20100018475) and Fergusson (US Patent No. 0704454). 
[AltContent: textbox (Eising: Figure 1)]
    PNG
    media_image2.png
    425
    455
    media_image2.png
    Greyscale
Regarding Claim 1, Eising teaches a boiler (1) comprising: a tank (2); a gas circuit including a main combustion chamber (10, 30, 29) in the tank (2) but fails to teach and branch tubes in the tank extending off of the main combustion chamber; and a water circuit fluidly isolated from the gas circuit and including a first manifold and water tubes extending off of the first manifold, each said water tube extending through a respective one of the branch tubes.
Arnold teaches branch tubes (56) in the tank (12) extending off of the main combustion chamber (54) to transfer heat to the surrounding water held within the outer tank (paragraph 0027 lines 6 to 9). 
[AltContent: textbox (Arnold: Figure 3)]
    PNG
    media_image3.png
    439
    339
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combustion chamber and tank of Eising to include branch tubes in the tank extending off of the main combustion chamber in view of the teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Fergusson teaches and a water circuit (annotated Figure 3, “water in and out”) fluidly isolated from the gas circuit (annotated Figure 3, “gas in and out”) and including a first manifold (10) and water tubes (7) extending off of the first manifold (10), each said water tube (7) extending through a respective one of the branch tubes (6) to construct a cheap and simple form of combined water heater and condenser (column 1 lines 8 to 10). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include and a water circuit fluidly isolated from the gas circuit and including a first manifold and water tubes extending off of the first manifold, each said water tube extending through a respective one of the branch tubes in view of the teachings of Fergusson to construct a cheap and simple form of combined water heater and condenser.
[AltContent: textbox (Fergusson: Figure 3)]
    PNG
    media_image4.png
    716
    438
    media_image4.png
    Greyscale

Regarding Claims 2, the combined teachings teach the invention as described above but fail to teach further comprising a second manifold connected with the water tubes, water output tubes extending off of the second manifold, each said water output tube having an outlet end opening to the interior of the tank.
Fergusson further teaches further comprising a second manifold (11) connected with the water tubes (7), water output tubes (7) extending off of the second manifold (11), each said water output tube (7) having an outlet end opening to the interior of the tank (17, annotated Figure 3) to construct a cheap and simple form of combined water heater and condenser (column 1 lines 8 to 10). 

Regarding Claims 3, in respect to Claim 2, the combined teachings teach the invention as described above and further teach wherein the outlet ends are located at the bottom of the tank (Fergusson: annotated Figure 3).
Regarding Claim 5, as applied to Claim 1, the combined teachings teach the invention as described above and further teach wherein the first manifold (Fergusson: 10) is outside of the tank (Fergusson: 17).
Regarding Claim 6, as applied to Claim 1, the combined teachings teach the invention as described above and further teach wherein the main combustion chamber (Eising: 10, 30, 29) is U-shaped (Eising: Figure 1).
Regarding Claim 7, as applied to Claim 6, the combined teachings teach the invention as described above but fail to teach the main combustion chamber is closed-ended.
Arnold further teaches the main combustion chamber is closed-ended (Figure 3, cap of 54, paragraph 0027 lines 2 to 5) to transfer heat to the surrounding water held within the outer tank (paragraph 0027 lines 6 to 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the main combustion chamber of the combined teachings to include the main combustion chamber is closed-ended in view of the further teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Regarding Claim 8, as applied to Claim 1, the combined teachings teach the invention as described above and further teaches wherein the tank (Eising: 2) has domed top (Eising: 3) and bottom caps (Eising: 4, column 4 lines 55 to 60).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Arnold (US Publication No. 20100018475) and Fergusson (US Patent No. 0704454) as applied to Claim 1 and in further view of Yanachi (US Publication No. 20150241132).
Regarding Claim 4, the combined teachings teach the invention as described above but fail to teach further comprising fins disposed inside of the branch tubes.
Yanachi teaches comprising fins (16) disposed inside of the branch tubes (1) to increase the heat-transfer area of the whole double pipe heat exchanger (paragraph 0022 lines 19 to 21). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include fins disposed inside of the branch tubes in view of the teachings of Yanachi to increase the heat-transfer area of the whole double pipe heat exchanger.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Arnold (US Publication No. 20100018475) and Fergusson (US Patent No. 0704454)  as applied to Claim 1 and in further view of Alfred (US Patent No. 3528582).
Regarding Claim 9, the combined teachings teach the invention as described above but fail to teach wherein the tank has a lobed cross-sectional shape.
Alfred teaches wherein the tank has a lobed cross-sectional shape (column 1 lines 44 to 52) in order to allow for a much more accommodating fluid distribution within the tank (column 1 lines 53 to 58).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include wherein the tank has a lobed cross-.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Fergusson (US Patent No. 0704454) and Cooper (US Patent No. 2708914).
Regarding Claim 10, Eising teaches a boiler (1) comprising: a tank (2); a gas circuit including a main combustion chamber (Figure 1, 10, 30, 29) in the tank (2) at least one tank outlet (8) at the top of the tank (Figure 1) but fails to teach a water circuit fluidly isolated from the gas circuit and including, first and second manifolds outside of the tank at, respectively, first and second opposed ends of the tank, water tubes extending through the tank, each said water tube having an inlet at the first manifold and an outlet at the second manifold, water output tubes extending off of the second manifold and into the tank, each said water output tube having an outlet end in the tank.
Fergusson teaches a water circuit (annotated Figure 3) fluidly isolated from the gas circuit (annotated Figure 3) and including, first (10) and second manifolds (11) outside of the tank (17) at, respectively, first (first manifold end) and second opposed ends of the tank (second manifold end), water tubes (7) extending through the tank (17), each said water tube (7) having an inlet (annotated Figure 3) at the first manifold (10) and an outlet (annotated Figure 3) at the second manifold (11) to construct a cheap and simple form of combined water heater and condenser (column 1 lines 8 to 10).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the teachings of Eising to include a water circuit fluidly isolated from the gas circuit and including, first and second manifolds outside of the tank at, respectively, first and second opposed ends of the tank, water tubes extending through the tank, each said water tube having an inlet at the first manifold and an outlet at the second manifold in view of the teachings of Fergusson to construct a cheap and simple form of combined water heater and condenser.

Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include water output tubes extending off of the second manifold and into the tank, each said water output tube having an outlet end in the tank in view of the teachings of Cooper so the cold water passing downwardly through the pipes will be preheated.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Fergusson (US Patent No. 0704454) and Cooper (US Patent No. 2708914) as applied to claim 10 and in view of Arnold (US Publication No. 20100018475).
Regarding claim 11, the combined teachings teach the invention as described above but fails to teach wherein the gas circuit includes branch tubes in the tank extending off of the main combustion chamber.
Arnold teaches wherein the gas circuit (Figure 4) includes branch tubes (56) in the tank (12) extending off of the main combustion chamber (54) to transfer heat to the surrounding water held within the outer tank (paragraph 0027 lines 6 to 9). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combustion chamber of the combined teachings to include wherein the gas circuit includes branch tubes in the tank extending off of the main combustion chamber in view of the teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but fail to teach wherein each said water tube extends through a respective one of the branch tubes.

Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include wherein each said water tube extends through a respective one of the branch tubes in view of the teachings of Fergusson to construct a cheap and simple form of combined water heater and condenser (column 1 lines 8 to 10).
Claims 13 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Fergusson (US Patent No. 0704454), Cooper (US Patent No. 2708914), and Arnold (US Publication No. 20100018475) as applied to claim 12 and in further view of Yanachi (US Publication No. 20150241132).
Regarding claim 13, the combined teachings teach the invention as described above but fail to teach further comprising fins disposed inside of the branch tubes.
Yanachi teaches further comprising fins (16) disposed inside of the branch tubes (1) to increase the heat-transfer area of the whole double pipe heat exchanger (paragraph 0022). 
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the branch tubes of the combined teachings to include fins disposed inside of the branch tubes in view of the teachings of Yanachi to increase the heat-transfer area of the whole double pipe heat exchanger.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the main combustion chamber is U-shaped (Eising: 10, 30, 29).
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but fail to teach wherein the main combustion chamber is closed-ended.

Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the main combustion chamber of the combined teachings to include wherein the main combustion chamber is closed-ended in view of the further teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Regarding claim 16, as applied to claim 13, the combined teachings teach the invention as described above and further teaches wherein the tank (Eising: 2) has domed top (Eising: 3) and bottom caps (Eising: 4, column 4 lines 55 to 60).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of ) in view of Fergusson (US Patent No. 0704454), Cooper (US Patent No. 2708914), Arnold (US Publication No. 20100018475), and Yanachi (US Publication No. 20150241132) as applied to claim 16 and in further view of Alfred (US Patent No. 3528582).
Regarding claim 17, the combined teachings teach the invention as described above but fail to teach wherein the tank has a lobed cross-sectional shape.
Alfred teaches wherein the tank has a lobed cross-sectional shape (column 1 lines 44 to 52) in order to allow for a much more accommodating fluid distribution within the tank (column 1 lines 53 to 58).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the tank of the combined teachings to include wherein the tank has a lobed cross-sectional shape in view of the teachings of Alfred to allow for a much more accommodating fluid distribution within the tank.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Arnold (US Publication No. 20100018475), Fergusson (US Patent No. 0704454), and Cooper (US Patent No. 2708914),
Regarding claim 18, Eising teaches a boiler (1) comprising: a tank (2); a gas circuit including a main combustion chamber in the tank to transfer thermal energy to water in the tank (Figure 1, 10, 30, 29) and at least one tank outlet (8) at the top of the tank (Figure 1) but fails to teach and branch tubes in the tank extending off of the main combustion chamber to also transfer thermal energy to water in the tank; a water circuit fluidly isolated from the gas circuit and including, first and second manifolds outside of the tank at, respectively, first and second opposed ends of the tank, water tubes extending through the tank, each said water tube having an inlet at the first manifold and an outlet at the second manifold, and each said water tube extending through a respective one of the branch tubes such that water in the water tube is preheated prior to being discharged into the tank; water output tubes extending off of the second manifold and into the tank, each said water output tube having an outlet in the tank.
Arnold teaches branch tubes (56) in the tank (12) extending off of the main combustion chamber (54) to also transfer thermal energy to water in the tank (paragraph 0027 lines 6 to 9) to transfer heat to the surrounding water held within the outer tank (paragraph 0027 lines 6 to 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combustion chamber of Eising to include branch tubes in the tank extending off of the main combustion chamber to also transfer thermal energy to water in the tank in view of the teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Fergusson teaches a water circuit (annotated Figure 3) fluidly isolated from the gas circuit (annotated Figure 3) and including, first (10) and second manifolds (11) outside of the tank (17) at, respectively, first (first manifold end) and second opposed ends (second manifold end) of the tank (17), water tubes (7) extending through the tank (17), each said water tube (7) having an inlet at the first 
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include a water circuit fluidly isolated from the gas circuit and including, first and second manifolds outside of the tank at, respectively, first and second opposed ends of the tank, water tubes extending through the tank, each said water tube having an inlet at the first manifold and an outlet at the second manifold, and each said water tube extending through a respective one of the branch tubes such that water in the water tube is preheated prior to being discharged into the tank in view of the teachings of Fergusson so there is an equally rapid heating of the water.
Cooper teaches water output tubes (16) extending off of the second manifold (20) and into the tank (10, Figure 2), each said water output tube (16) having an outlet in the tank (10, Figure 2) so the cold water passing downwardly through the pipes will be preheated (column 2 lines 18 to 24).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include water output tubes extending off of the second manifold and into the tank, each said water output tube having an outlet in the tank so the cold water passing downwardly through the pipes will be preheated in view of the teachings of Cooper so the cold water passing downwardly through the pipes will be preheated.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eising (US Patent No. 4685425) in view of Arnold (US Publication No. 20100018475), Fergusson (US Patent No. 0704454), and Cooper (US Patent No. 2708914) as applied to claim 18 and in further view of Yanachi (US Publication No. 20150241132) and Alfred (US Patent No. 3528582).
Regarding claim 19, the combined teachings teach the invention as described above and further teach wherein the main combustion chamber is U-shaped (Eising: Figure 1, 10, 30, 29) and the tank (Eising: 2) has domed top (Eising: 3) and bottom caps (Eising: 4, column 4 lines 55 to 60) but fail to teach further comprising fins disposed inside of the branch tubes, the main combustion chamber is closed-ended, and the tank has a lobed cross-sectional shape.
Yanachi teaches further comprising fins (16) disposed inside of the branch tubes (1) to increase the heat-transfer area of the whole double pipe heat exchanger (paragraph 0022).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include fins disposed inside of the branch tubes in view of the teachings of Yanachi to increase the heat-transfer area of the whole double pipe heat exchanger.
Arnold further teaches the main combustion chamber is closed-ended (Figure 3, cap of 54, paragraph 0027 lines 2 to 5) to transfer heat to the surrounding water held within the outer tank (paragraph 0027 lines 6 to 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include the main combustion chamber is closed-ended in view of the further teachings of Arnold to transfer heat to the surrounding water held within the outer tank.
Alfred teaches the tank has a lobed cross-sectional shape (column 1 lines 44 to 52) in order to allow for a much more accommodating fluid distribution within the tank (column 1 lines 53 to 58).
Therefore, it would have been obvious to a person skilled in the art at the time the invention   was effectively filed to modify the combined teachings to include the tank has a lobed cross-sectional shape in view of the teachings of Alfred to allow for a much more accommodating fluid distribution within the tank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lunde (US Patent No. 4549526) teaches a combination wood-fired boiler and storage apparatus.
Missoum (US Patent No. 7290503) teaches a high efficiency, wet-base, downfired multipass water heater.
Manay (US Patent No. 6817319) teaches a boiler with manifolded water tubes. 
Zorzit (US Patent No. 7334542) teaches a compact high-efficiency boiler and method for producing steam. 
Brown (US Publication No. 20140305385) teaches conversion of single-pass boiler to multi-pass operation. 
Deal (US Publication No. 20170211845) teaches a device for dispensing a heated fluid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746